United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 96-3658EM
                                   _____________

John A. Fuller,                          *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
United States of America,                *      [UNPUBLISHED]
                                         *
                    Appellee.            *
                                   _____________

                            Submitted: February 5, 1998
                                Filed: March 3, 1998
                                 _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       John A. Fuller appeals the district court's order denying his 28 U.S.C. § 2255
motion. Relying on counsel's failure to raise the issue in this appeal at sentencing or
on direct appeal, Fuller contends his fifteen-year sentence for being a felon in
possession of a firearm should be set aside because two of his three earlier felony
convictions relied on for sentencing under 18 U.S.C. § 924(a)(1) should have been
excluded as predicate convictions under 18 U.S.C. § 921(a)(20). We disasgree and
affirm.
       Fuller contends Mo. Rev. Stat. § 560.610 (1969) (repealed in 1979) exempted
him from forfeiture of his civil rights because the challenged convictions for robbery
and burglary occurred when he was under twenty years of age, and he would have
retained his right to vote, to hold office, and to serve as a juror. Although Fuller
correctly argues that now-repealed § 560.610 exempted Fuller from the disqualification
of rights that would have otherwise resulted from his robbery and burglary convictions,
the statute did not exempt Fuller from losing rights under other statutes then in effect.
See Mo. Rev. Stat. §§ 494.020 (1969) (repealed in 1989) (convicted felons ineligible
for jury service), 57.010 (1994) (convicted felons ineligible for election to office of
sheriff), and 43.060 (1994) (convicted felons ineligible for highway patrol service).
Thus, Fuller's civil rights were not fully restored within the meaning of § 921(a)(20).
See Presley v. United States, 851 F.2d 1052, 1053 (8th Cir. 1988). Fuller did not claim
that his civil rights had been restored under any other Missouri statute.

      We affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-